November 28,1820.
THE COURT
(THRUS-TON, Circuit Judge, contra)
rendered judgment, upon the demurrers, for the defendant;: being of opinion that the words, (in the condition of the bonds) “well and faithfully executed the office, and in all things, relating, to the same, well and faithfully behave,” substantially mean the same as the words in-the sixth article of the rules and regulations, “faithfully perform the trust reposed in them,” and the defendant was bound -only for the teller's fidelity, not his skill. President, etc., of Union Bank v. Clossy, 10 Johns. 271. The court gave no opinion upon the question whether a bond taken under color of the sixth article of the rules and regulations, &c., be void if it do not substantially pursue the requisition of the article. But upon this point see the cases cited in the argument, and Inhabitants of Nottingham v. Giles, 1 Penn. [2 N. J. Law,) 120; Speake v. U. S., 9 Crunch, [13 U. S.] 28; U. S. v. Sawyer, [Case No. 16,227;] The Struggle, [Id.. 13,550;] U. S. v. Morgan, MS. in the circuit court of the United States for the district of Pennsylvania, in 1811, [Id. 15,809;] Armstrong v. U. S., in the circuit court of the United States for district of New Jersey, in 1811, [Id. 549;] U. S. v. Hipkins, in the district court at Norfolk, in December, 1809, [Id. 15,371;] U. S. v. Smith, in the district court for New Fork, in 1809, [Id. 10,334.]